Citation Nr: 1440233	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-40 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the course of the appeal in a July 2013 RO decision the Veteran was granted entitlement to an initial increased rating of 30 percent effective May 1, 2008, the day following the Veteran's release from active duty. 

The issue was previously remanded by the Board in March 2013 for additional development.  The issues have since returned to the Board.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  At no time pertinent to this appeal have the Veteran's migraine headaches been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability

2.  The Veteran does not meet the schedular criteria for a TDIU.

3.  The evidence of record weighs against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely as a result of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in March 2013 for further development, specifically to obtain updated VA treatment records, provide the Veteran with TDIU notice and schedule a VA examination for the Veteran's migraine headaches.  Updated VA treatment records were associated with the file; the Veteran was provided appropriate TDIU notice and afforded a VA neurological disorder examination in July 2013.  The claim was readjudicated in a July 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Letters dated in March 2008 and April 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Veteran did not identify private treatment records relevant to her claim.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

In this case, the Veteran was provided a VA examination most recently in July 2013 to evaluate the current severity of her migraine headaches.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  The VA examiner provided a thorough description of the current condition of the Veteran's headaches.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Increased rating claim

The Veteran claims entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's migraine headaches are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, which sets for the following rating criteria for migraines.  A maximum 50 percent rating is warranted for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is provided for migraine with characteristic prostrating attacks averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was most recently afforded a VA neurological examination in July 2013.  The VA examiner opined the Veteran's headaches were not completely prostrating with prolonged attacks productive of severe economic inadaptability.   The Veteran's had on average prostrating attacks of migraine headaches once or twice per month that forced cessation of activity either at work or at home.  The Veteran was not noted to have to leave work but took a brief break and then resumed work with a headache still noted.  The Veteran did not miss part or all of a day of work in the last twelve months prior to the examination due to migraine headaches.  The Veteran had no incapacitating episodes or hospitalizations within the last twelve months prior to the examination.  The Veteran was a full time federal employee as an administrative assistant for ten months full time at the time of the examination.  Severe economic adaptability was not currently noted.  

The 2013 VA examiner noted the Veteran's headaches had a spontaneous onset, lasted four to six hours, up to overnight and were level 5 out of 10 in severity.  The Veteran's headache pain included pulsating or throbbing head pain, pain on both sides of the head and pain was worsened by looking at a computer screen.  Non-headache symptoms included sensitivity to light and changes in vision which lasted less than one day on both sides of the head.  The Veteran used over the counter medications as needed upon the onset of a headache.  Over the counter medications took, on average, forty-five minutes to work but at other times it took up to two hours or would not work.  The Veteran alternated between chiropractic treatment and massage therapy once per week.  The treatment was working.  The Veteran was not able to function either at home or work until the headache decreased or abated completely.  The headaches onset bilaterally behind the eyes with pain which progressed as it moved to both temples.  The headaches would usually progress to pain that radiated over the ears to the back of the head on both sides.  The Veteran had blurry vision in both eyes that occurred after the onset of behind the eyes pain. Vision impairment precluded further working.  If a headache occurred at work it caused her to stop working but she did not have to leave work.  At work when a headache occurred, the Veteran stopped working because a computer screen increased the headache severity and she would also close her eyes and the blinds to darken the room.  She used a relaxation breathing technique to lessen the headache.  After taking over the counter medications she waited until symptoms lessened and she could resume work.  If the Veteran was at home she laid down in a darkened room and slept off the headache, but at work just closed her door.  During a headache the Veteran was not able to function so she stopped all activity if she could.  

VA treatment records reflect a diagnosis of migraine headaches.  However, the records do not contain information regarding whether the headaches were productive of severe economic instability.

The Veteran submitted a statement in September 2010 with her VA Form 9.  She reported she had migraine headaches approximately three or four times per month or almost weekly.  The headaches had increased in length and severity and could last up to eight hours per incident and included nausea and photosensitivity.  The Veteran stopped taking medications because it was no longer working.  At home, the Veteran used peppermint oil in a quiet dark room to try and reduce the symptoms.  She lost her job due to the headaches.  When the Veteran tried to stay at work through a headache she was not able to complete her tasks efficiently or effectively and going home meant she wasn't spending enough time at her job.  

The Veteran was afforded a VA examination in May 2010.  The Veteran's headaches resulted in increased work problems because she was absent twenty-eight days within the past twelve months prior to the examination.  The effects of the disability on employment were decreased concentration, poor social interactions, and difficulty following instructions, vision difficulty and pain.  The Veteran was incapacitated until headaches resolved.  When there was no migraine headache she could do her work and her activities of daily living.  The Veteran reported employment for two to five years as an administrative secretary at the time of this examination.  

In the Veteran's notice of disagreement in August 2009 she reported headaches occurred at the frequency of once to twice per month, nearly every month.  She was not always seen by medical personnel when they occurred because she dealt with them herself.  She did have to take time off from work because she could not deal with the responsibilities of her job and her migraine at the same time.    

The Veteran was afforded a VA migraine examination in May 2008.  The Veteran reported she had migraine headaches throughout her military career but they had increased in severity in the last several years prior to the examination.  The headaches occurred twice per month.  The Veteran had visual changes, nausea and throbbing behind the eyes.  There were no identifiable triggers.  The duration of the headaches was one hour.  She treated the headaches with medication with resolution occurring after one hour.  If the Veteran was at home she would lay down but if at work she would take medication, sit and relax for a while and then return to her activities.  Sometimes a cold compress on the head helped.  The Veteran reported she was a retired administrative assistant in May 2008 due to eligibility by age or duration of work.  No significant effects were reported on the Veteran's usual occupation or usual daily activities due to migraine headaches.  

At no time pertinent to this appeal has evidence demonstrated very frequent and prolonged migraines resulting in severe economic inadaptability, as required for a 50 percent rating.  Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).   In this regard, the Board acknowledges that the Veteran's headaches appear to be frequent and at times prostrating.  However, evidence reflects that the Veteran is still employed full-time with no significant absences during the past 12 months prior to her 2013 examination, albeit work absences were reported during the appeal period; but at this point there is no immediate threat to her continued employment.  Hence, at this point there is no evidence of severe economic inadaptability due to headaches.

The Board finds that the Veteran is competent and credible to describe her headache symptoms and their frequency.  However, to the extent that she has asserted that her service-connected migraine headaches warrant a higher evaluation based on the aforementioned lay manifestations, her overall disability picture does not more closely approximate the schedular criteria for the next higher evaluation of 50 percent.  Although at times during the appeal period the Veteran has asserted severe headaches which occurred almost weekly which caused her to miss work, severe economic inadaptability has not been shown, as discussed above.  Again, at the time of the most recent VA examination the Veteran had been employed 10 months with no significant periods of missed work.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, any point since the effective date of the award of service connection, the Veteran's service-connected migraine headaches have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria have been are adequate to rate the disability under consideration at all pertinent points.  The symptoms described by the Veteran and as reflected in the clinical records fit squarely within the criteria found in the relevant diagnostic code (8100) used for evaluating headaches.  In short, as reflected in the above discussion, the rating criteria contemplate not only her symptoms but the severity of the condition during the entire appellate period, and provide for rating(s) higher than that assigned based on more significant functional impairment.  Therefore, as the assigned ratings are adequate, the next step of whether an exceptional disability picture is presented need not be addressed.  The threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether staged ratings are appropriate in this case.  However, at no time during the relevant appeal period has the service-connected migraine headaches disability more nearly met or nearly approximated the criteria for greater than a 30 percent rating under Diagnostic Code 8100.  In addition, there is no evidence of distinct periods of time where the disability was of less severity than that contemplated by a 30 percent rating, and therefore, staged ratings are not for application in the instant case.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3.  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53-56.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for status post vaginal hysterectomy, rated at 30 percent disabling, migraine headaches, rated at 30 percent disabling, endometriosis, rated at 10 percent disabling and seasonal allergic rhinitis and a residual scar from a cyst removal from the top of head with noncompensable disability ratings.  As such, no single disability rating is 40 percent and the Veteran's combined rating is 60 percent.  Therefore, her service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a).

The RO considered whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.

Here, the Board has also considered whether extraschedular evaluation is warranted at any time during the appeal, and finds that it is not.  In this case, the Veteran asserts difficulty working because of the severity of her service-connected disabilities of residuals of a hysterectomy, endometriosis, migraine headaches, seasonal allergic rhinitis and a residual scar from a removal of a cyst on her head.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that she is unable to secure or maintain substantially gainful employment due to her service-connected disabilities.  In fact, during the Veteran's most recent VA examination in July 2013 the Veteran was employed full-time for 10 months.  The 2013 VA examiner also found that the Veteran's residuals of a hysterectomy, endometriosis, migraine headaches, seasonal allergic rhinitis and a residual scar from a removal of a cyst on her head did not preclude employment.  See July 2013 VA examination, pg.16.  

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to her through her senses, she does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described her limitations caused by her service-connected disabilities, and the Board acknowledges that her statement in that regard is competent and of some probative value.  However, the Board places far more probative weight on the objective medical evidence and the opinion of a medical professional in determining whether her service-connected disabilities render her unemployable.  

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on her employability, the weight of the evidence does not support her contention that her service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating which she is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent rating for migraine headaches is denied.

Entitlement to a total disability rating due to individual unemployability resulting from a service connected disability (TDIU) is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


